DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant’s amendments in the response filed on 7/05/2022 has been considered by the Examiner. Currently claims 3, and 9-12 are pending, claims 1-2, and 4-8 are canceled, and claim 12 has been amended.  A complete action on the merits of claims 1-2 and 4-8 follows below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “A method of curing a yeast infection.” It is the position of the Examiner that obtaining a therapeutic effect as claimed does not provide for a cure. It is the position of the Examiner that the method steps provide for a method of treating a yeast infection and therefore this is seen as indefinite as it is unclear how the steps could “cure” such an infection. 
Claims 3 and 9-11 are rejected due to their dependency on rejected claim 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cole (US Pub No. 2007/0021809).
Regarding claim 12, Cole teaches a method of curing a yeast infection in a vagina of a patient, comprising repeating (10, Figs 1-15. Para. [0004] Cole teaches a device and therapeutic method that provides cooling or warming to a user's vagina or vulva as a therapeutic benefit to and relief from maladies in these areas. The most common vaginal infections are bacterial vaginosis, trichomoniasis and vaginal yeast infection or candidiasis), until a therapeutic effect is achieved, the steps of:
(a) providing a device comprising a cooling or freezable filler material (Para. [0076] Inner core 48, Fig.10 is adapted to hold ice, cold water or a combination of ice and water in projection cavity 40, Fig.10-11);
(b) cooling or freezing the device (The device can be placed in a cold environment such as a refrigerator or freezer prior to use...or the filler can be placed in a refrigerator or freezer to achieve a desired temperature prior to be inserted in the cavity 40. Par. [0085] and Par. [0108], lines 5-7. Because projection 12 are cool or warm, the therapeutic benefits of this cool or warm contact will be felt by the user both within the vagina and in the vulva area);
(c) inserting the cooled device into the vagina of the patient suffering from a vaginal yeast infection (the projection 12 in operation will be inserted into the user's vagina; [0058]);
(d) allowing the device to remain in the vagina [for a period of time] (The present invention is a device and therapeutic method that provides topical cooling or heating to a user's vagina or vulva as a therapeutic benefit to and relief from maladies of these areas [0014] the cooling provides maximum benefit and relief to the user [0070]… Vaginitis is often caused by infections.  The most common vaginal infections are bacterial vaginosis, trichomoniasis and vaginal yeast infection or candidiasis.  Symptoms of vaginitis, particularly with trichomoniasis and vaginal yeast infection, include irritation and itching of the female genital area including itching, burning and irritation of the vagina [0004] It is an object of the invention in one embodiment to provide a method of treating vaginitis);
(e) removing the device from the vagina (If the device 10 eventually ceases to be cool or warm enough to provide the desired therapeutic benefit or comfort, the user may remove the device 10 [0109]) and;
repeating steps (b) through (e) sufficient times to cause at least one effect upon the infecting yeast , thus obtaining the therapeutic effect after repeating the steps, wherein the therapeutic effect comprises a drug-free cure of vulvovaginal candidiasis ([0109] If the device 10 eventually ceases to be cool or warm enough to provide the desired therapeutic benefit or comfort, the user may remove the device 10.  Where the device 10 is reusable, the device 10 may be recooled or rewarmed and thereafter reused; [0109] The device is configured to treat vaginitis and symptoms of inflammation or irritation [0004] vaginal yeast infection or candidiasis);
While Cole does not specifically recite dormancy, changed morphology, cessation of growth, disruption of a biofilm created by the yeast, and any combination thereof, it is the position of the Examiner that the sufficiency of the time depends on the desired therapeutic benefit and since Cole provides for a therapeutic benefit and relief it would read on the claim language. Furthermore, it would have been obvious for the device of Cole to provide for dormancy, cessation of growth, or disruption of a biofilm since cooling in the art is known to reduce bacteria growth and Cole treats vaginitis [0004] and symptoms of inflammation or irritation to a women's genitals [0002]. In addition, Cole provides for a temperature range of 15°F to about 50°F and the disclosed invention provides “Biofilms start to break down at less than 30°C.”(Page 5). Therefore, it is the position of the Examiner that Cole’s device would be capable of providing for a disruption of a biofilm. 
While Cole provides the device is reusable and may be recooled [0109], it is silent about specifically teaching repeating the steps at least three times at intervals of at least 4 hours. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reuse the device at least three times at intervals of at least 4 hours until relief of the condition is achieved because Cole provides that if the device eventually ceases to be cool or warm enough to provide the desired therapeutic effect, the user may remove and recool the device.
Cole is silent about specifically teaching repeating the steps past symptom relief. 
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to repeat the steps for cooling to ensure the symptoms are relieved and to further cool beyond symptom relief when the symptoms reappear at another time. Furthermore, Cole provides vaginitis is associated with more than one symptom (e.g. itching, burning, and irritation of the vagina) [0004]. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to repeat the cooling steps such that symptom A is treated and the user continues the cooling steps past relief of system  A until symptoms B, C, etc are relieved.
Regarding claim 3, Cole teaches the limitations of claim 12 as previously rejected above. Cole teaches wherein the yeast is genus Candida (vaginal yeast infection or candidiasis).
Regarding claims 9-11 Cole teaches the limitations of claim 12 as previously rejected above. Cole teaches wherein a temperature of the vaginal tissue goes below 30°C, 26°C and 22°C during each period of time (It is believed that this temperature range extends from about 15°F to about 50°F with a temperature of about 25°F believed to be most preferred. [0101] Cole teaches such temperature produces optimum relief).
Response to Amendment
Applicant’s remarks and amendments filed on 7/05/2022 have been considered but they are not persuasive.
The affidavit under 37 CFR 1.132 filed 7/05/2022 is insufficient to overcome the rejection of claims 3, and 9-12 based upon 35 U.S.C 103 (a) as set forth in the last Office action:
(1) With respect to the Sarasota Study, the affidavit on page 5 discusses “All of the original participants (N=5) who were cured of the infection were instructed to use the device twice daily for three days—long after their symptoms were gone.  This cure persisted beyond 30 days.  	
-	Patient 001 shows complete symptom relief on 7/24 pre 7pm, the treatment is repeated a second time after symptom relief on 7/25 pre 7am; however, the data does not teach repeating cooling at least three times past symptom relief. 
-	Patient 002 illustrates complete symptom relief after 8/10 but does not show repeating the steps past symptom relief and repeating at least three times 
-	Patient 003 illustrates complete symptom relief after 9/13 but does not show repeating the steps past symptom repeating at least three times
-	Patient 004 illustrates complete symptom relief after 9/13 but does not show repeating the steps past symptom repeating at least three times
-	Patient 005 illustrates complete symptom relief after 9/27 but does not show repeating the steps past symptom repeating at least three times.
It is the position of the Examiner that while patient 001 in Exhibit B indicates repeating the treatment twice after symptom relief and in interval of at least 4 hours, neither of the studies illustrate steps of the method are repeated at least three times.
With respect to the remarks on pages 6-7,  Applicant recites “The present rejection fails to make a prima facie case of obviousness…A user following the repeated cooling described by Cole would not be cured because the device of Cole is explicitly intended for symptom relief and Cole makes no mention of cure. Yet symptom relief precedes actual cure, and there would be no motivation to continue use of the Cole device after relief of symptoms has occurred...It is not  obvious to a patient to continue application of cooling after symptom relief occurs.” 
The Examiner respectfully disagrees. Cole provides cooling to provide for symptom relief. It would have been obvious to further cool the user beyond symptom relief in the event the symptoms were to reappear at another time. 
With respect to the remarks on pages 7-9 , Applicant recites “The Declaration provides evidence that the claimed subject matter shows unexpected results…there was no recognition that continuing cold treatments past symptom relief would have any benefit….The Declaration provides data presented in Exhibit A which establishes that the invention works to shift the mycelial growth habit back to budding growth.  
The Examiner respectfully disagrees. Cole provides reusing the cooling device to provide for the desired therapeutic benefit or comfort [0109]. It is the position of the Examiner that it would be obvious to provide cooling beyond initial symptom relief in the event the symptoms reappear at another time. Furthermore, in Exhibit B while patient 001 shows repeating the treatment twice after symptom relief and in interval of at least 4 hours, neither of the studies illustrate steps of the method are repeated at least three times.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794